EXHIBIT 10.30A
 
KEY EMPLOYEE SALARY CONTINUATION AGREEMENT
 
AGREEMENT, dated as of the      day of April      between KEYSTONE AUTOMOTIVE
INDUSTRIES, INC., a California corporation (the “Company”), and
                     (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Company considers it essential to the best interests of the Company
and its stockholders that its management be encouraged to remain with the
Company and to continue to devote full attention to the Company’s business in
the event an effort is made to obtain control of the Company through a tender
offer or otherwise;
 
WHEREAS, in this connection, the Company recognized that the possibility for a
change in control and the uncertainty and questions which it may raise among
management may result in the departure or distraction of management personnel to
the detriment of the Company and its stockholders;
 
WHEREAS, the Executive is a key employee of the Company;
 
WHEREAS, the Company believes the Executive has made valuable contributions to
the productivity and profitability of the Company;



--------------------------------------------------------------------------------

 
WHEREAS, should the Company receive any proposals from a third person concerning
a possible business combination with, or acquisition of equity securities of,
the Company, the Company believes it imperative that the Company and the Board
of Directors (the “Board”) be able to rely upon the Executive to continue in his
position, and that the Company be able to receive and rely upon his advice, if
so requested, as to the best interests of the Company and its stockholders
without concern that he might be distracted by the personal uncertainties and
risks created by such a proposal; and
 
WHEREAS, should the Company receive any such proposals, in addition to the
Executive’s regular duties, he may be called upon to assist in the assessment of
such proposals, advise management and the Board as to whether such proposals
would be in the best interests of the Company and its stockholders, and to take
such other actions as the Board might determine to be appropriate;
 
NOW, THEREFORE, to assure the Company that it will have the continued undivided
attention and services of the Executive and the availability of his advice and
counsel notwithstanding the possibility, threat or occurrence of a bid to take
over control of the Company, and to induce the Executive to remain in the employ
of the Company, and for other good and valuable consideration, the Company and
the Executive agree as follows:



--------------------------------------------------------------------------------

 
1.    SERVICES DURING CERTAIN EVENTS.
 
In the event a third person begins a tender or exchange offer, circulates a
proxy to stockholders, or takes other steps seeking to effect a Change in
Control (as hereafter defined), the Executive agrees that he will not
voluntarily leave the employ of the Company, and will render the services
contemplated in the recitals to this Agreement, until the third person has
abandoned or terminated his or its efforts to effect a Change in Control or
until after such a Change in Control has been effected. In the event that the
Executive breaks his obligations under this paragraph, he shall forfeit his
rights to the benefits conferred hereby (which forfeiture shall constitute the
sole remedy of the Company for such breach). The Company shall promptly notify
the Executive if and when it receives knowledge that steps are being taken to
effect a Change in Control.
 
2.    CHANGE IN CONTROL.
 
For the purposes of this Agreement, “Change in Control” shall have the following
meaning: (i) a merger of equivalent combination involving the Company after
which forty-nine percent (49%) or more of the voting stock of the surviving
corporation is held by persons other than former shareholders of the Company;
(ii) the acquisition of thirty percent (30%) or more of the outstanding shares
of Common Stock by any person (as defined by Section 3(a)(9) of the 1934 Act)
other than directly from the Company; or (iii) the occurrence of circumstance
having the effect that thirty percent (30%) or more of the directors elected by
shareholders to the Board



--------------------------------------------------------------------------------

 
are persons who were not nominated by management in the then most recent proxy
statement of the Company.
 
3.    CIRCUMSTANCES TRIGGERING RECEIPT OF BENEFITS.
 
The Company shall provide the Executive with the benefits set forth in Section 5
immediately upon any “Involuntary Termination” of the Executive’s employment by
the Company within one year following a Change in Control. “Involuntary
Termination” shall mean the termination of the Executive’s employment with the
Company during such period (a) by the Company unless the termination is: (i) by
reason of the Executive’s death or (ii) by reason of the Executive’s inability
by reason of illness or other physical and mental disability to perform his
duties for any consecutive 180 day period; (b) by such Executive after any
reduction in his base salary, any material reduction in his fringe benefits, his
relocation to a location outside a 60 mile radius of his current residence
without his consent, or a material decrease in his responsibilities or authority
or any other material adverse change in the condition of his employment.
 
4.    NOTICE OF TERMINATION.
 
Any termination of the Executive’s employment with the Company by the Company or
by the Executive, in each case as contemplated by Section 3, shall be
communicated by written “Notice of Termination” to the other party hereto.



--------------------------------------------------------------------------------

 
5.    BENEFITS.
 
Subject to the conditions set forth in Section 3, the following benefits
(subject to any applicable payroll or other taxes required to be withheld) shall
be paid to the Executive: (a) the Company shall continue paying such Executive’s
then current annual base salary for a period of two years following such
termination, such amount to be in addition to any other coverage, fringe
benefits, payments and distributions to which such Executive is entitled; and
(b) all Stock Options granted to such Executive, which the Executive shall not
then have been entitled to exercise shall be accelerated immediately prior to or
concurrently with the occurrence of the Change in Control and the Executive
shall have the right to exercise all options.
 
6.    CONTINUING OBLIGATIONS.
 
In order to induce the Company to enter into this Agreement, the Executive
hereby agrees:
 
(a)  At all times from and after the date hereof and ending three (3) years
after Executive is no longer employed by the Company, Executive agrees that
Executive (i) shall make no use of the Trade Secrets, or any other part thereof
and (ii) shall not disclose the Trade Secrets, or any part thereof, to any other
person or entity. This Section shall survive the termination of this Agreement.
The Executive agrees not to disclose or reveal any information, whether
including in whole or in part any Trade Secrets, except: (i) in response to an
order or subpoena issued by a court or government agency; or (ii) to Executive’s
attorneys, accountants or any governmental taxing authority.



--------------------------------------------------------------------------------

 
“Trade Secrets” shall mean:
 
(i)  All secrets and other confidential information, ideas, knowledge, know-how,
techniques, secret processes, improvements, discoveries, methods, inventions,
sales, financial information, customers, lists of customers and prospective
customers, plans, concepts, strategies or products, as well as all documents,
reports, drawings, designs, plans and proposals otherwise pertaining to same or
relating to the Company or an affiliated entity of which Executive has acquired
knowledge and possession as an officer or employee of the Company.
 
(ii)  “Trade Secrets” shall not include any (i) information which is or has
become available from a third party who learned the information independently
and is not or was not bound by a confidentiality agreement with respect to such
information or (ii) information readily ascertainable from public, trade or
other nonconfidential sources (other than as a result, directly or indirectly,
of a disclosure or other dissemination in contravention of a confidentiality
agreement).
 
(b)  At all times from and after the date hereof and ending three (3) years
after Executive is no longer employed by the Company, Executive agrees not to,
either directly or through others, or in the service of or on behalf of others,
entice, solicit, recruit or attempt to persuade any person to sever such
person’s employment with the Company or an affiliated entity, or to devote less
than all of such employee’s efforts to the Company or an affiliated entity, or
to perform services for any individual or entity other than the Company or an
affiliated entity, or to obtain any Trade Secrets from such employee, whether or
not such person is a full-time employee of the Company or an affiliated entity
and whether or not such employment with the Company or an affiliated entity is
pursuant to a written agreement or is at-will.



--------------------------------------------------------------------------------

 
7.    SUCCESSORS.
 
(a)  The Company will require any successor controlled by the Company’s Board of
Directors (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle the Executive to the benefits provided by
Section 5 from the Company in the same amount and on the same terms as the
Executive would be entitled hereunder upon Involuntary Termination within one
year following a Change in Control as provided in Section 3, except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the date of the Involuntary Termination. As
used in the Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid which executes and
delivers the agreement provided for in this Section 7 or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law.
 
(b)  This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devises and legatees. If the Executive should
die while any amounts are payable to him hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to his devisee, legatee or other designee or, if there be no such
designee, to his estate.



--------------------------------------------------------------------------------

 
8.    NOTICES.
 
For purposes of this Agreement, notices and all other communications provided
herein shall be in writing and shall be deemed to have been duly given when
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
 
If to the Executive:
 
 
If to the Company:
 
Keystone Automotive Industries, Inc.
700 E. Bonita Avenue
Pomona, CA 91767
Attention:    Chief Executive Officer
 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
9.    GOVERNING LAW.
 
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of California.



--------------------------------------------------------------------------------

 
10.    MISCELLANEOUS.
 
Except as provided in Section 13, no provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and the Company. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or any prior subsequent time. This agreement supersedes
all prior agreements with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.
 
11.    SEPARABILITY.
 
The invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.
 
12.    NON-ASSIGNABILITY.
 
This Agreement is personal in nature and neither of the parties hereto shall,
without the consent of the other, assign or transfer this agreement or any
rights or obligations hereunder, except as provided in Section 7. Without
limiting the foregoing, the Executive’s right to receive payments hereunder
shall not be assignable or transferable, whether by pledge, creation of



--------------------------------------------------------------------------------

 
security interest or otherwise, other than a transfer by his will or by the laws
of descent or distribution, and in the event of any attempted assignment or
transfer contrary to this paragraph the Company shall have no liability to pay
any amount so attempted to be assigned or transferred.
 
13.    TERMINATION; MODIFICATION.
 
The Company may terminate or modify this agreement at any time by three (3)
months written notice of such termination or modification given to the
Executive; except that no such termination or modification shall be made, and if
made shall have no effect, (a) within one year after the Change in Control in
question, (b) following a termination of employment as contemplated by Section
3, or (c) during any period of time when the Company has knowledge that any
third person has taken steps reasonably calculated to effect a Change in Control
until, in the opinion of the Board, the third person has abandoned or terminated
his efforts to effect a Change in Control. Any decision by the Board made in
good faith as to the nature of any steps taken by such third person or as to
whether the third person has abandoned or terminated his efforts to effect a
Change in Control shall be conclusive and binding on the Executive.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.
 
KEYSTONE AUTOMOTIVE INDUSTRIES, INC.
By:
       

--------------------------------------------------------------------------------

President
EXECUTIVE
By:
       

--------------------------------------------------------------------------------